Rhodes, J., concurring:
I concur in the foregoing opinion, except that portion relating to the answer of Cook. I regard the allegation of the complaint that J. D. B. Cook had or claimed some interest in the land as material—as the allegation of a material fact. In two of the complaints Cook is not shown to bear any other relation to the cause of action than such as arises from the fact that he has or claims some interest in the land which is sought to be charged with the liens.' The general denial filed by Cook put in issue every material allegation of the complaint. This is the general rule, and it has no exception, so far as I am aware. It is sometimes said that the general denial puts upon the plaintiff the burden of proof of every material averment of the complaint; but this proposition has some exceptions—for instance, certain negative averments or averments of facts which are proved by presumption—and for that, if for no other reason, the two propositions are not identical in their effect. The question of the burden of proof of an averment does not test the question as to whether the general denial puts the averment in issue. If an averment of a certain character will be regarded as true in the absence of direct evidence upon the point, yet the fact that the defendant may adduce evidence to disprove the presumption upon which the plaintiff relies unmistakably shows that the averment is in issue. In this case, even if the plaintiffs could have a recovery which would bind or affect an" interest in the land held or claimed by Cook, without direct evidence that Cook had or claimed an interest in the land *296—and I am not prepared to say that they could—Cook, it must be admitted, could have shown that he held no interest in the land, and thus have defeated such recovery. The conclusion to which I have come upon this question is, that the averment that Cook held or claimed an interest in the land is material; that the general denial puts it in issue : and that the denial of such averment is not to be regarded as a disclaimer by Cook of any interest in the land.